EXHIBIT 23.1 PLS CPA, A PROFESSIONAL CORP.u4#210u SAN DIEGOCALIFORNIA 92111uuTELEPHONE (858)722-5953u FAX (858)761-0341u FAX (858)433-2979uE-MAIL changgpark@gmail.com uJanuary 20, 2016To Whom It May Concern:We hereby consent to the use in this Registration Statement on FormS-1 (Amendment No. 1) of our report dated November 20, 2015, relating to the financial statements of FundThatCompany which appears in such Registration Statement. We also consent to the references to us under the headings "Experts" in such Registration Statement. Very truly yours,/s/ PLS CPAPLS CPA, A Professional Corp.San Diego, CA 92111
